Exhibit 10.91

ELEVENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This ELEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of May 31, 2007 (the “Amendment Closing Date”) and
entered into by and among BANK OF AMERICA, N.A., as lender (the “Lender”), with
offices at 55 South Lake Avenue, Suite 900, Pasadena, California 91101, and
MEADE INSTRUMENTS CORP., a Delaware corporation, SIMMONS OUTDOOR CORP., a
Delaware corporation, and CORONADO INSTRUMENTS, INC., a California corporation
(such entities being referred to hereinafter each individually as a “Borrower”
and collectively, the “Borrowers”).

WHEREAS, the Lender and the Borrowers have entered into that certain Amended and
Restated Credit Agreement dated as of October 25, 2002 (as amended, restated or
modified from time to time, the “Agreement”);

WHEREAS, the Borrowers have informed the Lender that a violation may occur as of
the four consecutive fiscal quarters ended February 28, 2007, of the Minimum
EBITDA covenant set forth in Section 7.23 of the Agreement (the “Prospective
Covenant Violation”), which Prospective Covenant Violation would constitute an
Event of Default under the Agreement; and

WHEREAS, the Borrowers have requested that the Lender amend the Agreement to
prevent the Prospective Covenant Violation from becoming an Event of Default and
to further amend the Agreement in certain other respects and the Lender has
agreed to such amendments pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Agreement and this Amendment, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:


ARTICLE I


DEFINITIONS


SECTION 1.01.          DEFINITIONS.  INITIALLY CAPITALIZED TERMS USED BUT NOT
DEFINED IN THIS AMENDMENT HAVE THE RESPECTIVE MEANINGS SET FORTH IN THE
AGREEMENT, AS AMENDED HEREBY.


ARTICLE II

Amendments


SECTION 2.01.          AMENDED DEFINITIONS.  THE FOLLOWING DEFINITIONS SET FORTH
IN ANNEX A TO THE AGREEMENT ARE HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY TO
READ AS FOLLOWS:


“APPLICABLE MARGIN” MEANS:


(A)           WITH RESPECT TO BASE RATE REVOLVING LOANS AND ALL OTHER
OBLIGATIONS (OTHER THAN LIBOR LOANS), 1.00%; AND


(B)           WITH RESPECT TO LIBOR LOANS, 3.25%;

1


--------------------------------------------------------------------------------



IN EACH CASE SUBJECT TO ADJUSTMENT, BEGINNING WITH THE RECEIPT BY THE LENDER OF
THE FINANCIAL STATEMENTS FOR NOVEMBER 2007, AND THEREAFTER FROM TIME TO TIME, TO
THE APPLICABLE PERCENTAGE CORRESPONDING TO THE FIXED CHARGE COVERAGE RATIO FOR
THE IMMEDIATELY PRECEDING FOUR FISCAL QUARTERS OF THE BORROWERS, AS SET FORTH
BELOW, RESPECTIVELY:

 

Rolling Four Quarter Fixed 
Charge Coverage Ratio

 

Base Rate 
Loans

 

LIBOR Loans

 

 

 

 

 

 

 

 

 

Level 1

 

Greater than 1.75 to 1.0

 

0.00

%

2.00

%

 

 

 

 

 

 

 

 

Level 2

 

Equal to or less than 1.75 to 1.0,
but greater than 1.5 to 1.0

 

0.00

%

2.25

%

 

 

 

 

 

 

 

 

Level 3

 

Equal to or less than 1.5 to 1.0,
but greater than 1.2 to 1.0

 

0.25

%

2.50

%

 

 

 

 

 

 

 

 

Level 4

 

Equal to or less than 1.2 to 1.0,
but greater than 0.75 to 1.0

 

0.50

%

2.75

%

 

 

 

 

 

 

 

 

Level 5

 

Equal to or less than 0.75 to 1.0,
but greater than 0.5 to 1.0

 

1.00

%

3.25

%

 

 

 

 

 

 

 

 

Level 6

 

Equal to or less than 0.5 to 1.0

 

1.50

%

3.75

%

 


ALL ADJUSTMENTS IN THE APPLICABLE MARGINS SHALL BE IMPLEMENTED QUARTERLY ON A
PROSPECTIVE BASIS, COMMENCING WITH THE FIRST DAY OF THE FIRST CALENDAR MONTH
THAT OCCURS MORE THAN 5 DAYS AFTER THE RECEIPT BY THE LENDER OF THE QUARTERLY
UNAUDITED OR ANNUAL DRAFT AUDITED (AS APPLICABLE) FINANCIAL STATEMENTS
EVIDENCING THE NEED FOR AN ADJUSTMENT.  CONCURRENTLY WITH THE DELIVERY OF ALL
QUARTERLY FINANCIAL STATEMENTS, MEADE SHALL DELIVER TO THE LENDER A CERTIFICATE,
SIGNED BY ITS CHIEF FINANCIAL OFFICER, SETTING FORTH IN REASONABLE DETAIL THE
BASIS FOR THE CONTINUANCE OF, OR ANY CHANGE IN, THE APPLICABLE MARGINS.  FAILURE
TO TIMELY DELIVER SUCH FINANCIAL STATEMENTS SHALL, IN ADDITION TO ANY OTHER
REMEDY PROVIDED FOR IN THIS AGREEMENT, RESULT IN AN INCREASE IN THE APPLICABLE
MARGINS TO THE HIGHEST LEVEL SET FORTH IN THE FOREGOING GRID, UNTIL THE FIRST
DAY OF THE FIRST CALENDAR MONTH FOLLOWING THE DELIVERY OF THOSE FINANCIAL
STATEMENTS DEMONSTRATING THAT SUCH AN INCREASE IS NOT REQUIRED.  IF A DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME ANY REDUCTION IN THE
APPLICABLE MARGINS IS TO BE IMPLEMENTED, NO REDUCTION MAY OCCUR UNTIL THE FIRST
DAY OF THE FIRST CALENDAR MONTH FOLLOWING THE DATE ON WHICH SUCH DEFAULT OR
EVENT OF DEFAULT IS WAIVED IN WRITING BY THE LENDER OR CURED (TO THE EXTENT
EXPRESSLY PERMITTED HEREUNDER TO BE CURED AND WITHIN THE TIME FRAME SO PROVIDED
FOR SUCH CURE).


IN THE EVENT THAT ANY AUDITED FINANCIAL STATEMENTS FILED WITH THE SEC VARY FROM
THE DRAFT OR INTERNALLY PREPARED FINANCIAL STATEMENTS USED TO CALCULATE THE
APPLICABLE MARGIN FOR ANY PERIOD, THEN ANY RESULTING CHANGE IN THE APPLICABLE
MARGIN EVIDENCED BY THE AUDITED FINANCIAL STATEMENTS FOR SUCH PERIOD SHALL BE
MADE RETROACTIVELY TO THE DATE WHEN THE INCORRECT APPLICABLE MARGIN WAS
IMPLEMENTED.  IF, AS A RESULT OF ANY RESTATEMENT OF OR OTHER ADJUSTMENT TO ANY
FINANCIAL STATEMENTS OR FOR ANY OTHER REASON, THE LENDER

2


--------------------------------------------------------------------------------



DETERMINES IN ITS JUDGMENT, REASONABLY EXERCISED, THAT (A) THE FIXED CHARGE
COVERAGE RATIO AS CALCULATED BY MEADE AS OF ANY APPLICABLE DATE WAS INACCURATE
AND (B) A PROPER CALCULATION OF THE FIXED CHARGE COVERAGE RATIO WOULD HAVE
RESULTED IN DIFFERENT PRICING FOR ANY PERIOD, THEN (I) IF THE PROPER CALCULATION
OF THE FIXED CHARGE COVERAGE RATIO WOULD HAVE RESULTED IN HIGHER PRICING FOR
SUCH PERIOD, THE BORROWERS SHALL AUTOMATICALLY AND RETROACTIVELY BE OBLIGATED TO
PAY TO THE LENDER, PROMPTLY ON DEMAND BY THE LENDER, AN AMOUNT EQUAL TO THE
EXCESS OF THE AMOUNT OF INTEREST AND FEES THAT SHOULD HAVE BEEN PAID FOR SUCH
PERIOD OVER THE AMOUNT OF INTEREST AND FEES ACTUALLY PAID FOR SUCH PERIOD; AND
(II) IF THE PROPER CALCULATION OF THE FIXED CHARGE COVERAGE RATIO WOULD HAVE
RESULTED IN LOWER PRICING FOR SUCH PERIOD, THE LENDER SHALL HAVE NO OBLIGATION
TO REPAY ANY INTEREST OR FEES TO THE BORROWERS OR ANY OTHER PERSON; PROVIDED
THAT IF, AS A RESULT OF ANY RESTATEMENT OR OTHER EVENT A PROPER CALCULATION OF
THE FIXED CHARGE COVERAGE RATIO WOULD HAVE RESULTED IN HIGHER PRICING FOR ONE OR
MORE PERIODS AND LOWER PRICING FOR ONE OR MORE OTHER PERIODS (DUE TO THE
SHIFTING OF INCOME OR EXPENSES FORM ONE PERIOD TO ANOTHER PERIOD OR ANY SIMILAR
REASON), THEN THE AMOUNT PAYABLE BY THE BORROWERS PURSUANT TO CLAUSE (I) ABOVE
SHALL BE BASED UPON THE AGGREGATE NET EXCESS (AFTER TAKING INTO ACCOUNT ALL
REVISED HIGHER AND REVISED LOWER PRICING), IF ANY, OF THE AMOUNT OF INTEREST AND
FEES THAT SHOULD HAVE BEEN PAID FOR ALL APPLICABLE PERIODS OVER THE AMOUNT OF
INTEREST AND FEES PAID FOR ALL SUCH PERIODS.  THE RETROACTIVE ADJUSTMENTS SET
FORTH IN THIS PARAGRAPH SHALL NOT BE APPLICABLE TO ANY RESTATEMENT OR ADJUSTMENT
TO ANY FINANCIAL STATEMENTS OCCURRING ONE YEAR OR MORE FOLLOWING THE PAYMENT IN
FULL OF ALL OBLIGATIONS AND TERMINATION OF THIS AGREEMENT.


“AVAILABILITY” MEANS, AT ANY TIME (A) THE LESSER OF (I) THE MAXIMUM REVOLVER
AMOUNT OR (II) THE BORROWING BASE, MINUS (B) RESERVES (OTHER THAN RESERVES
DEDUCTED IN THE CALCULATION OF THE BORROWING BASE), MINUS (C) THE AGGREGATE
REVOLVER OUTSTANDINGS.


“BORROWING BASE” MEANS, AT ANY TIME, AN AMOUNT EQUAL TO THE SUM OF (A) THE
ACCOUNTS ADVANCE AMOUNT, PLUS (B) THE INVENTORY ADVANCE AMOUNT, MINUS (C)
RESERVES FROM TIME TO TIME ESTABLISHED BY THE LENDER IN ITS REASONABLE CREDIT
JUDGMENT, WHERE:


“ACCOUNTS ADVANCE AMOUNT” MEANS, AT ANY TIME, AN AMOUNT EQUAL TO EIGHTY-FIVE
PERCENT (85%) OF THE NET AMOUNT OF ELIGIBLE ACCOUNTS; PROVIDED, HOWEVER, THAT
THE AGGREGATE REVOLVING LOANS ADVANCED AGAINST APPROVED FOREIGN ACCOUNTS SHALL
NOT EXCEED $2,000,000; AND


“INVENTORY ADVANCE AMOUNT” MEANS, AT ANY TIME OTHER THAN SET FORTH BELOW, AN
AMOUNT EQUAL TO THE LESSER OF (I) $20,000,000, OR (II) THE LESSER OF (X) SIXTY
PERCENT (60%) OF THE NET VALUE OF ELIGIBLE INVENTORY OWNED BY THE BORROWERS, OR
(Y) EIGHTY-FIVE PERCENT (85%) OF THE NET ORDERLY LIQUIDATION VALUE OF ELIGIBLE
INVENTORY OWNED BY THE BORROWERS; PROVIDED, HOWEVER, THAT FOLLOWING THE WRITTEN
REQUEST TO THE LENDER AND PAYMENT OF A FULLY-EARNED, NON-REFUNDABLE FEE OF
$35,000, DURING JULY THROUGH OCTOBER OF 2007 ONLY, AN AMOUNT EQUAL TO THE LESSER
OF (A) $20,000,000, OR (B) THE LESSER OF (I) EIGHTY-FIVE PERCENT (85%) OF THE
NET ORDERLY LIQUIDATION VALUE OF ELIGIBLE INVENTORY OWNED BY THE BORROWERS, PLUS
$1,500,000, OR (II) NINETY PERCENT (90%) OF THE NET ORDERLY LIQUIDATION VALUE OF
ELIGIBLE INVENTORY OWNED BY THE BORROWERS.

3


--------------------------------------------------------------------------------



“DATED ACCOUNTS” MEANS ACCOUNTS OF ANY BORROWER THAT ARISE FROM THE SALE OF
GOODS MADE BETWEEN JULY 1ST AND NOVEMBER 30TH OF ANY YEAR THAT WOULD QUALIFY AS
ELIGIBLE ACCOUNTS BUT FOR


SUCH ACCOUNTS HAVING PAYMENT TERMS OF GREATER THAN 90 DAYS; PROVIDED THAT THE
LATEST POSSIBLE PAYMENT DUE DATE FOR SUCH ACCOUNTS MAY NOT BE LATER THAN JANUARY
15 OF THE YEAR IMMEDIATELY FOLLOWING THE SALE OF GOODS GIVING RISE THERETO.


“EBITDA” MEANS, WITH RESPECT TO MEADE AND ITS CONSOLIDATED SUBSIDIARIES, FOR ANY
PERIOD, (A) ADJUSTED NET EARNINGS FROM OPERATIONS, PLUS, TO THE EXTENT DEDUCTED
IN THE DETERMINATION OF ADJUSTED NET EARNINGS FROM OPERATIONS FOR SUCH PERIOD,
(B) INTEREST EXPENSES, (C) PROVISION FOR FEDERAL, STATE, LOCAL AND FOREIGN
INCOME TAXES, (D) DEPRECIATION, (E) AMORTIZATION, AND (F) NON-CASH COMPENSATION
COSTS AND ESOP CONTRIBUTIONS.


“MAXIMUM REVOLVER AMOUNT” MEANS $30,000,000.


“NET ORDERLY LIQUIDATION VALUE” MEANS, FOR ANY PARTICULAR ITEM, THE VALUE, NET
OF ALL CUSTOMARY COSTS ATTENDANT TO THE SALE, BASED ON AN ORDERLY LIQUIDATION
SALE ASSIGNED BY AN APPRAISER, WHO IS ACCEPTABLE TO THE LENDER IN ITS REASONABLE
DISCRETION; PROVIDED THAT SUCH APPRAISALS SHALL BE CONDUCTED NO MORE FREQUENTLY
THAN TWICE PER YEAR, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING (AND AT ANY TIME AND FROM TIME TO TIME AS THE LENDER MAY REQUIRE
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT).


“RESERVES” MEANS RESERVES THAT LIMIT THE AVAILABILITY OF CREDIT HEREUNDER,
CONSISTING OF RESERVES AGAINST AVAILABILITY, ELIGIBLE ACCOUNTS OR ELIGIBLE
INVENTORY, ESTABLISHED BY LENDER FROM TIME TO TIME IN LENDER’S REASONABLE CREDIT
JUDGMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE FOLLOWING
RESERVES SHALL BE DEEMED TO BE A REASONABLE EXERCISE OF LENDER’S CREDIT
JUDGMENT: (A) BANK PRODUCT RESERVES; (B) A RESERVE FOR ACCRUED, UNPAID INTEREST
ON THE OBLIGATIONS; (C) RESERVES FOR RENT AT LEASED LOCATIONS SUBJECT TO
STATUTORY OR CONTRACTUAL LANDLORD LIENS; (D) THE SLOW MOVING RESERVE; (E) THE
DILUTION ADJUSTMENT RESERVE; (F) WAREHOUSEMEN’S OR BAILEES’ CHARGES; AND (G) THE
WORKING CAPITAL RESERVE.


“STATED TERMINATION DATE” MEANS SEPTEMBER 30, 2009.


SECTION 2.02.          DELETED DEFINITIONS.  THE FOLLOWING DEFINITIONS ARE
HEREBY DELETED IN THEIR ENTIRETY FROM ANNEX A TO THE AGREEMENT:  “INVENTORY
ADVANCE RATE” AND “SPECIAL RESERVE”.


SECTION 2.03.          AMENDMENT TO SECTION 1.1.  SECTION 1.1 OF THE AGREEMENT
IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


“1.1         TOTAL FACILITY.  SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE LENDER AGREES TO MAKE AVAILABLE A TOTAL CREDIT FACILITY OF UP TO
$30,000,000 (THE ‘TOTAL FACILITY’) TO THE BORROWERS FROM TIME TO TIME DURING THE
TERM OF THIS AGREEMENT.  THE TOTAL FACILITY SHALL BE COMPOSED OF A REVOLVING
LINE OF CREDIT CONSISTING OF REVOLVING LOANS AND LETTERS OF CREDIT DESCRIBED
HEREIN.”


SECTION 2.04.          AMENDMENT TO SECTION 3.2.  SECTION 3.2 OF THE AGREEMENT
IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


“3.2         TERMINATION OF FACILITY.  THE BORROWERS MAY TERMINATE THIS
AGREEMENT UPON AT LEAST TEN (10) BUSINESS DAYS’ NOTICE TO THE LENDER, UPON (A)
THE PAYMENT IN FULL OF ALL OUTSTANDING REVOLVING LOANS, TOGETHER WITH ACCRUED
INTEREST THEREON, AND THE CANCELLATION AND RETURN OF ALL OUTSTANDING LETTERS OF
CREDIT, (B) THE PAYMENT OF THE EARLY TERMINATION FEE SET FORTH BELOW, (C) THE
PAYMENT IN FULL IN CASH OF ALL REIMBURSABLE EXPENSES AND OTHER

4


--------------------------------------------------------------------------------



OBLIGATIONS, AND (D) WITH RESPECT TO ANY LIBOR RATE LOANS PREPAID, PAYMENT OF
THE AMOUNTS DUE UNDER SECTION 4.4, IF ANY.  IF THIS AGREEMENT IS TERMINATED FOR
ANY REASON AT ANY TIME PRIOR TO THE STATED TERMINATION DATE, THE BORROWERS SHALL
PAY TO THE LENDER A FULLY-EARNED, NON-REFUNDABLE EARLY TERMINATION FEE
DETERMINED IN ACCORDANCE WITH THE FOLLOWING TABLE:

Period During Which
Early Termination Occurs

 

Early Termination Fee

 

 

 

On or prior to May 31, 2008

 

2.00% of the Total Facility

 

 

 

After May 31, 2008,
but on or prior to May 31, 2009

 

1.00% of the Total Facility

 

 

 

After May 31, 2009,
but prior to the Stated Termination Date

 

0.50% of the Total Facility

 


NOTWITHSTANDING THE FOREGOING, NO EARLY TERMINATION FEE SHALL BE PAYABLE IN THE
EVENT ALL LOANS ARE PAID IN FULL AND ALL OTHER OBLIGATIONS ARE SATISFIED IN FULL
AFTER THE FIRST ANNIVERSARY DATE WITH DEBT OR EQUITY ARRANGED, OR EXCLUSIVELY
PROVIDED, BY THE BANK.”


SECTION 2.05.          AMENDMENT TO SECTION 5.2.  SECTION 5.2(K) OF THE
AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY AND REPLACED TO READ AS FOLLOWS:


“                              K.             AS SOON AS AVAILABLE, SEMI-MONTHLY
BORROWING BASE CERTIFICATES SUPPORTING INFORMATION IN ACCORDANCE WITH SECTION 9
OF THE SECURITY AGREEMENT, DELIVERED AS FOLLOWS:  (I) ON OR BEFORE THE 20TH DAY
OF EACH MONTH AS OF THE 15TH DAY OF SUCH MONTH; AND (II) ON OR BEFORE THE 10TH
DAY OF EACH MONTH AS OF THE LAST DAY OF THE PRIOR MONTH; PROVIDED, HOWEVER, THAT
IF THE AGGREGATE REVOLVER OUTSTANDINGS ARE ZERO, THE BORROWING BASE CERTIFICATE
MAY BE PROVIDED WITHIN TEN (10) BUSINESS DAYS AFTER THE END OF EACH MONTH;
PROVIDED, FURTHER, HOWEVER, THAT IF THE BORROWING BASE CERTIFICATE IS DELIVERED
ON A MONTHLY BASIS, NO BORROWINGS WILL BE PERMITTED UNTIL A CURRENT SEMI-MONTHLY
BORROWING BASE CERTIFICATE IS PROVIDED BY MEADE.  NOTWITHSTANDING THE FORGOING,
IF AT ANY TIME AVERAGE MONTHLY AVAILABILITY IS LESS THAN $5,000,000, THEN THE
BORROWING BASE CERTIFICATE SHALL BE DELIVERED ON A WEEKLY BASIS NO LATER THAN
WEDNESDAY FOR THE PRIOR WEEK.  WITH THE DELIVERY OF EACH BORROWING BASE
CERTIFICATE REQUIRED BY THIS SECTION 5.2(K), THE BORROWERS WILL PROVIDE SEPARATE
BACKUP REPORTS REFLECTING EACH BORROWER’S BORROWING BASE.”


SECTION 2.06.          AMENDMENT TO SECTION 7.13.  SECTION 7.13 OF THE AGREEMENT
IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


“7.13       DEBT.  NEITHER THE BORROWER NOR ANY LOAN PARTY SHALL INCUR OR
MAINTAIN ANY DEBT, OTHER THAN:  (A) THE OBLIGATIONS; (B) DEBT DESCRIBED ON
SCHEDULE 6.9; (C) DEBT PERMITTED BY SECTIONS 7.10, 7.12 AND 7.15; (D) CAPITAL
LEASES OF EQUIPMENT AND PURCHASE MONEY SECURED DEBT INCURRED TO PURCHASE
EQUIPMENT PROVIDED THAT (I) LIENS SECURING THE SAME ATTACH ONLY TO THE EQUIPMENT
ACQUIRED BY THE INCURRENCE OF SUCH DEBT, AND (II) THE AGGREGATE AMOUNT OF SUCH
DEBT (INCLUDING CAPITAL LEASES) OUTSTANDING DOES NOT EXCEED

5


--------------------------------------------------------------------------------



$1,500,000 AT ANY TIME; (E) DEBT EVIDENCING A REFUNDING, RENEWAL OR EXTENSION OF
THE DEBT DESCRIBED ON SCHEDULE 6.9; PROVIDED THAT (I) THE PRINCIPAL AMOUNT
THEREOF IS NOT INCREASED, (II) THE LIENS, IF ANY, SECURING SUCH REFUNDED,
RENEWED OR EXTENDED DEBT DO NOT ATTACH TO ANY ASSETS IN ADDITION TO THOSE
ASSETS, IF ANY, SECURING THE DEBT TO BE REFUNDED, RENEWED OR EXTENDED, (III) NO
PERSON THAT IS NOT AN OBLIGOR OR GUARANTOR OF SUCH DEBT AS OF THE AMENDMENT DATE
SHALL BECOME AN OBLIGOR OR GUARANTOR THEREOF, AND (IV) THE TERMS OF SUCH
REFUNDING, RENEWAL OR EXTENSION ARE NO LESS FAVORABLE TO THE BORROWER OR THE
LENDER THAN THE ORIGINAL DEBT; AND (F) A ONE-TIME INTERCOMPANY LOAN FROM EUROPE
GMBH & CO. K.G. TO MEADE IN THE ORIGINAL PRINCIPAL AMOUNT OF $2,000,000;
PROVIDED THAT THE ENTIRE PRINCIPAL BALANCE OF SUCH LOAN, TOGETHER WITH ALL
ACCRUED AND UNPAID INTEREST THEREON, IN AN AGGREGATE AMOUNT NOT TO EXCEED
$2,050,000 IS REPAID IN FULL ON OR BEFORE JULY 31, 2007.”


SECTION 2.07.          AMENDMENT TO SECTION 7.22.  SECTION 7.22 OF THE AGREEMENT
IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


“7.22       MINIMUM EBITDA.  MEADE AND ITS CONSOLIDATED SUBSIDIARIES WILL
MAINTAIN EBITDA FOR EACH PERIOD SET FORTH BELOW OF NOT LESS THAN THE
CORRESPONDING AMOUNT SET FORTH BELOW:

Period

 

Minimum EBITDA

 

 

 

 

 

Fiscal quarter
ending May 31, 2007

 

$

(3,592,000

)

 

 

 

 

Two fiscal quarters
ending August 31, 2007

 

$

(2,725,000

)

 

 

 

 

Three fiscal quarters
ending November 30, 2007

 

$

2,320,000

 

 

 

 

 

Four fiscal quarters
ending February 29, 2008

 

$

1,000,000

”

 


SECTION 2.08.          AMENDMENT TO SECTION 7.23.  SECTION 7.23 OF THE AGREEMENT
IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


“7.23       FIXED CHARGE COVERAGE RATIO.  MEADE AND ITS CONSOLIDATED
SUBSIDIARIES WILL MAINTAIN A FIXED CHARGE COVERAGE RATIO FOR EACH PERIOD OF FOUR
CONSECUTIVE FISCAL QUARTERS ENDING ON THE DATE SET FORTH BELOW OF NOT LESS THAN
THE APPLICABLE RATIO SET FORTH BELOW, MEASURED AS OF THE LAST DAY OF EACH SUCH
PERIOD:

Four Fiscal Quarter Period Ending

 

Minimum
Fixed Charge Coverage Ratio

 

 

 

May 31, 2008

 

0.50 to 1.0

 

 

 

August 31, 2008

 

0.60 to 1.0

                                               

November 30, 2008

 

0.75 to 1.0

February 28, 2009, and on the last day of each four consecutive fiscal quarter
period thereafter

 

1.0 to 1.0”

 

6


--------------------------------------------------------------------------------


 

 


SECTION 2.09.          AMENDMENT TO SECTION 7.24.  SECTION 7.24 OF THE AGREEMENT
IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


“7.24       ADJUSTED TANGIBLE NET WORTH. THE BORROWERS SHALL NOT PERMIT THE
ADJUSTED TANGIBLE NET WORTH, DETERMINED FOR MEADE AND ITS CONSOLIDATED
SUBSIDIARIES AS OF THE LAST DAY OF EACH FISCAL QUARTER TO BE LESS THAN THE SUM
OF $20,000,000, PLUS 50% OF THE POSITIVE NET INCOME OF MEADE AND ITS
CONSOLIDATED SUBSIDIARIES FOR THE PERIOD BEGINNING MARCH 1, 2007, AND ENDING ON
THE DATE OF CALCULATION.”


SECTION 2.10.          AMENDMENT TO SECTION 7.25.  SECTION 7.25 OF THE AGREEMENT
IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


“7.25       CAPITAL EXPENDITURES.  NEITHER ANY BORROWER NOR ANY OF ITS
SUBSIDIARIES SHALL MAKE OR INCUR ANY CAPITAL EXPENDITURE IF, AFTER GIVING EFFECT
THERETO, THE AGGREGATE AMOUNT OF ALL CAPITAL EXPENDITURES BY THE BORROWERS AND
THEIR SUBSIDIARIES ON A CONSOLIDATED BASIS WOULD EXCEED $1,000,000 IN THE
AGGREGATE DURING ANY FISCAL YEAR.”


SECTION 2.11.          NEW SUBSECTION 9.1(R).  A NEW SUBSECTION 9.1(R) IS HEREBY
ADDED TO THE AGREEMENT TO READ IN ITS ENTIRETY AS FOLLOWS:


“              R.              (A) AT THE OPTION OF THE LENDER AND IMMEDIATELY
UPON NOTICE BY THE LENDER TO MEADE, THERE OCCURS ANY DEFAULT WITH RESPECT TO THE
DEBT OF MEADE OR ANY SUBSIDIARY OF MEADE TO BORKENER VOLKSBANK EG (OR ANY
REFINANCING THEREOF) UNDER ANY AGREEMENT OR INSTRUMENT UNDER OR PURSUANT TO
WHICH SUCH DEBT IS OWING MAY HAVE BEEN ISSUED, CREATED, ASSUMED, OR GUARANTEED
(COLLECTIVELY, THE “GERMAN FINANCING AGREEMENT”), AND SUCH DEFAULT SHALL
CONTINUE FOR MORE THAN THE PERIOD OF GRACE PROVIDED FOR UNDER THE GERMAN
FINANCING AGREEMENT (EACH A “GERMAN DEFAULT”), IF ANY, THEREIN SPECIFIED, WHICH
HAS NOT BEEN CURED WITHIN 20 DAYS OF SUCH GERMAN DEFAULT; OR (B) ANY SUCH DEBT
SHALL BE DECLARED DUE AND PAYABLE OR BE REQUIRED TO BE PREPAID (OTHER THAN BY A
REGULARLY SCHEDULED PAYMENT,  REQUIRED PREPAYMENT (OTHER THAN UPON AN EVENT OF
DEFAULT), OR VOLUNTARY REPAYMENT) PRIOR TO THE STATED MATURITY THEREOF; OR”


SECTION 2.12.          NEW SUBSECTION 9.1(S).  A NEW SUBSECTION 9.1(S) IS HEREBY
ADDED TO THE AGREEMENT TO READ IN ITS ENTIRETY AS FOLLOWS:


“              S.             AT THE OPTION OF THE LENDER AND IMMEDIATELY UPON
NOTICE BY THE LENDER TO MEADE, THERE OCCURS ANY DEFAULT OR DEMAND FOR PAYMENT
UNDER THE GUARANTY BY MEADE OF THE DEBT OF MEADE OR ANY SUBSIDIARY OF MEADE TO
BORKENER VOLKSBANK EG (OR ANY REFINANCING THEREOF).”

7


--------------------------------------------------------------------------------



SECTION 2.13.          AMENDMENT TO SECTION 12.8.  THE ADDRESSES FOR NOTICES SET
FORTH IN SECTION 12.8 OF THE AGREEMENT ARE HEREBY REPLACED TO READ AS FOLLOWS:

If to the Lender:

Bank of America, N.A.

55 South Lake Avenue, Suite 900

Pasadena, CA 91101

Attention: Account Executive (MEADE)

Telecopy No.: (626) 584- (626) 584-4602

with copies to:

Gary Samson, Esq.

McGuireWoods LLP

1800 Century Park East, 8th Floor

Los Angeles, California 90067

Telecopy No.:  (310) 956-3148

If to the Borrowers:

c/o Meade Instruments Corp.

6001 Oak Canyon

Irvine, CA 92618

Attention: Chief Financial Officer

Telecopy No.: (949) 451-1460

with copies to:


MEADE INSTRUMENTS CORP.


6001 OAK CANYON


IRVINE, CA 92618


ATTENTION: GENERAL COUNSEL


TELECOPY NO.: 949-451-1460


ARTICLE III


COVENANT RESET


SECTION 3.01.          COVENANT RESET.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN THE AGREEMENT PRIOR TO THE EFFECTIVENESS OF THIS AMENDMENT, MEADE
AND ITS CONSOLIDATED SUBSIDIARIES SHALL HAVE EBITDA ON ROLLING FOUR QUARTER
BASIS OF NOT LESS THAN NEGATIVE $14,757,000, TESTED AS OF THE FISCAL QUARTER
ENDED FEBRUARY 28, 2007.


SECTION 3.02.          LIMITATION OF COVENANT RESET.  THE COVENANT RESET SET
FORTH IN SECTION 3.01 OF THIS AMENDMENT SHALL BE LIMITED STRICTLY AS WRITTEN AND
SHALL NOT BE DEEMED TO CONSTITUTE AN AMENDMENT OR RESET OF ANY OTHER COVENANT,
OR ANY CONSENT TO NONCOMPLIANCE WITH, ANY TERM OR PROVISION OF THIS AMENDMENT,
THE AGREEMENT OR ANY OTHER LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN. 
FURTHER, THE COVENANT RESET SET FORTH IN SECTION 3.01 OF THIS AMENDMENT SHALL
NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT ARISING AS A RESULT
OF THE VIOLATION OF ANY OTHER TERM OR PROVISION OF THIS AMENDMENT, THE AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR A WAIVER OF ANY RIGHTS OR REMEDIES ARISING AS A
RESULT OF ANY DEFAULT OR EVENT OF DEFAULT.

8


--------------------------------------------------------------------------------



ARTICLE IV


CONDITIONS PRECEDENT


SECTION 4.01.          CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL NOT BE
BINDING UPON THE LENDER UNTIL EACH OF THE FOLLOWING CONDITIONS PRECEDENT HAVE
BEEN SATISFIED IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER:


(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN THE
AGREEMENT, AS AMENDED HEREBY, SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF THE DATE HEREOF AS IF MADE ON THE DATE HEREOF, EXCEPT FOR SUCH
REPRESENTATIONS AND WARRANTIES LIMITED BY THEIR TERMS TO A SPECIFIC DATE;


(II)           THE BORROWERS SHALL HAVE DELIVERED TO THE LENDER AN EXECUTED
ORIGINAL COPY OF THIS AMENDMENT;


(III)          THE BORROWERS SHALL HAVE DELIVERED TO THE LENDER EXECUTED
ORIGINAL COPIES OF EACH OF THE CONSENTS AND REAFFIRMATIONS ATTACHED TO THIS
AMENDMENT;


(IV)          THE BORROWERS SHALL HAVE DELIVERED TO THE LENDER EXECUTED ORIGINAL
COPIES OF THE FEE LETTER DATED AS OF EVEN DATE HEREWITH AND SHALL HAVE PAID TO
THE LENDER ALL FEES, COSTS, AND EXPENSES OWED TO AND/OR INCURRED BY THE LENDER
IN CONNECTION WITH THIS AMENDMENT, INCLUDING WITHOUT LIMITATION, EACH OF THE
FEES SET FORTH IN THE SEPARATE FEE LETTER BETWEEN THE BORROWERS AND THE LENDER
AS OF THE DATE HEREOF;


(V)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING; AND


(VI)          ALL PROCEEDINGS TAKEN IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT AND ALL DOCUMENTATION AND OTHER LEGAL MATTERS
INCIDENT THERETO SHALL BE SATISFACTORY TO THE LENDER IN ITS SOLE AND ABSOLUTE
DISCRETION.


ARTICLE V


COVENANTS


SECTION 5.01.          NEGATIVE PLEDGE ON GERMAN STOCK.  NEITHER MEADE NOR ITS
SUBSIDIARIES HAS GRANTED ANY LIENS, SECURITY INTERESTS, PLEDGES OR OTHER
ENCUMBRANCES OF ANY KIND ON, IN OR TO ANY OF THE STOCK, OR OTHER EQUITY
INTERESTS OF MEADE INSTRUMENTS EUROPE GMBH & CO. K.G. OR MEADE INSTRUMENTS
VERWALTUNGS GMBH NOW OWNED OR HEREAFTER ACQUIRED OTHER THAN THOSE IN FAVOR OF
THE LENDER.  UNLESS AND UNTIL THE OBLIGATIONS ARE PAID IN FULL AND THE AGREEMENT
TERMINATED AS PROVIDED THEREIN, NEITHER MEADE NOR ITS SUBSIDIARIES WILL GRANT,
PLEDGE, OR AGREE TO GRANT OR PLEDGE OR PERMIT TO EXIST ANY LIENS, SECURITY
INTERESTS, PLEDGES OR OTHER ENCUMBRANCES OF ANY KIND ON, IN OR TO, ANY OF SUCH
STOCK OR EQUITY INTERESTS TO ANY PERSON OTHER THAN THE LENDER.


SECTION 5.02.          PLEDGE OF GERMAN STOCK.  MEADE AND ITS SUBSIDIARIES WILL
USE THEIR COMMERCIALLY REASONABLE EFFORTS TO PLEDGE TO THE LENDER AS COLLATERAL
FOR ALL OBLIGATIONS ON OR BEFORE JULY 31, 2007, A FIRST PRIORITY, PERFECTED
SECURITY INTEREST IN NOT LESS THAN 65% OF THE STOCK OR OTHER EQUITY INTERESTS OF
EACH

9


--------------------------------------------------------------------------------



OF MEADE INSTRUMENTS EUROPE GMBH & CO. K.G. OR MEADE INSTRUMENTS VERWALTUNGS
GMBH (NOW OWNED OR HEREAFTER ACQUIRED).  SUCH PLEDGE SHALL BE ACCOMPANIED BY
DELIVERY OF ALL CERTIFICATES EVIDENCING SUCH STOCK OR OTHER EQUITY, IF ANY,
TOGETHER WITH SUCH DOCUMENTS, INSTRUMENTS, AND OTHER AGREEMENTS AS THE LENDER
MAY REASONABLY REQUEST, AND SUCH OPINIONS OF GERMAN COUNSEL TO MEADE AND ITS
SUBSIDIARIES AS MAY BE REASONABLE IN CONNECTION THEREWITH, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE LENDER.


ARTICLE VI


MISCELLANEOUS


SECTION 6.01.          ACKNOWLEDGMENT.  EACH BORROWER HEREBY REPRESENTS AND
WARRANTS THAT THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND COMPLIANCE BY
SUCH BORROWER WITH ALL OF THE PROVISIONS OF THIS AMENDMENT:  (A) ARE WITHIN ITS
POWERS AND PURPOSES; (B) HAVE BEEN DULY AUTHORIZED OR APPROVED BY SUCH BORROWER;
AND (C) WHEN EXECUTED AND DELIVERED BY OR ON BEHALF OF SUCH BORROWER, WILL
CONSTITUTE VALID AND BINDING OBLIGATIONS OF THE BORROWER, ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS.  EACH BORROWER REAFFIRMS ITS OBLIGATION TO PAY ALL
AMOUNTS DUE THE LENDER UNDER THE LOAN DOCUMENTS IN ACCORDANCE WITH THE TERMS
THEREOF, AS MODIFIED HEREBY.


SECTION 6.02.          LOAN DOCUMENTS UNMODIFIED.  EXCEPT AS OTHERWISE
SPECIFICALLY MODIFIED BY THIS AMENDMENT, ALL TERMS AND PROVISIONS OF THE
AGREEMENT AND ALL OTHER LOAN DOCUMENTS, AS MODIFIED HEREBY, SHALL REMAIN IN FULL
FORCE AND EFFECT.  NOTHING CONTAINED IN THIS AMENDMENT SHALL IN ANY WAY IMPAIR
THE VALIDITY OR ENFORCEABILITY OF THE LOAN DOCUMENTS, AS MODIFIED HEREBY OR
ALTER, WAIVE, ANNUL, VARY, AFFECT, OR IMPAIR ANY PROVISIONS, CONDITIONS, OR
COVENANTS CONTAINED THEREIN OR ANY RIGHTS, POWERS, OR REMEDIES GRANTED THEREIN. 
ANY LIEN AND/OR SECURITY INTEREST GRANTED TO THE LENDER IN THE COLLATERAL SET
FORTH IN THE AGREEMENT OR ANY OTHER LOAN DOCUMENT IS AND SHALL REMAIN UNCHANGED
AND IN FULL FORCE AND EFFECT AND THE AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL CONTINUE TO SECURE THE PAYMENT AND PERFORMANCE OF ALL OF THE OBLIGATIONS
THEREUNDER, AS MODIFIED HEREBY, AND THE BORROWERS’ OBLIGATIONS HEREUNDER.


SECTION 6.03.          PARTIES, SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF EACH OF THE BORROWERS, THE
LENDER, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


SECTION 6.04.          COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH, WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.  A FACSIMILE SIGNATURE SHALL BE DEEMED EFFECTIVE AS AN
ORIGINAL.


SECTION 6.05.          HEADINGS.  THE HEADINGS, CAPTIONS AND ARRANGEMENTS USED
IN THIS AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AMENDMENT.


SECTION 6.06.          EXPENSES OF THE LENDER.  THE BORROWERS AGREE TO PAY ON
DEMAND (A) ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE LENDER IN
CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED PURSUANT HERETO AND ANY AND ALL SUBSEQUENT
AMENDMENTS, MODIFICATIONS, AND SUPPLEMENTS HERETO OR THERETO, INCLUDING, WITHOUT
LIMITATION, THE COSTS AND FEES OF THE LENDER’S LEGAL COUNSEL AND THE ALLOCATED
COST OF STAFF COUNSEL, AND (B) ALL COSTS AND EXPENSES REASONABLY INCURRED BY THE
LENDER IN CONNECTION WITH THE ENFORCEMENT OR PRESERVATION OF ANY RIGHTS UNDER
THE AGREEMENT, THIS AMENDMENT AND/OR OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, THE REASONABLE COSTS AND FEES OF THE LENDER’S LEGAL COUNSEL, THE
ALLOCATED COST OF STAFF COUNSEL, AND THE COSTS AND FEES ASSOCIATED WITH ANY
ENVIRONMENTAL DUE DILIGENCE CONDUCTED IN RELATION HERETO.

10


--------------------------------------------------------------------------------



SECTION 6.07.          TOTAL AGREEMENT.  THIS AMENDMENT, THE AGREEMENT, AND ALL
OTHER LOAN DOCUMENTS SHALL CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF, AND SHALL RESCIND ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT MATTER
HEREOF, AND SHALL NOT BE CHANGED OR TERMINATED ORALLY.


SECTION 6.08.          WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW, EACH OF THE BORROWERS AND THE LENDER IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AMENDMENT, THE AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY LENDER-RELATED PERSON OR PARTICIPANT, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. WITHOUT LIMITING THE
APPLICABILITY OF ANY OTHER PROVISION OF THE AGREEMENT, THE TERMS OF SECTION 12.3
OF THE AGREEMENT SHALL APPLY TO THIS AMENDMENT.


SECTION 6.09.          RELEASE.  THE BORROWERS EACH HEREBY REPRESENT AND WARRANT
THAT AS OF THE DATE OF THIS AMENDMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST OR
DEFENSES OR COUNTERCLAIMS TO THE BORROWERS’ OBLIGATIONS UNDER THE AGREEMENT OR
ANY OTHER LOAN DOCUMENT, INCLUDING THIS AMENDMENT.  THE BORROWERS WAIVE AND
RELEASE ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS, WHETHER
KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF THIS AMENDMENT.


THE BORROWERS INTEND THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


THE BORROWERS ACKNOWLEDGE THAT THEY MAY HEREAFTER DISCOVER FACTS DIFFERENT FROM
OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO SUCH
CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREE THAT THIS AMENDMENT AND THE
ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY
SUCH DIFFERENCES OR ADDITIONAL FACTS.


[SIGNATURE PAGES FOLLOW]

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first above written.

 

“BORROWERS”:

 

 

 

MEADE INSTRUMENTS CORP.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Paul E. Ross

 

 

Name:

 

Paul E. Ross

 

Title:

 

SVP-Finance and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

SIMMONS OUTDOOR CORP.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Paul E. Ross

 

 

Name:

 

Paul E. Ross

 

Title:

 

SVP-Finance and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

CORONADO INSTRUMENTS, INC.

 

 

 

 

 

By:

 

/s/ Paul E. Ross

 

 

Name:

 

Paul E. Ross

 

Title:

 

SVP-Finance and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

“LENDER”:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

 

/s/ Todd R. Eggertsen

 

 

Name:

 

Todd R. Eggertsen

 

Title:

 

Vice President

 


--------------------------------------------------------------------------------


CONSENTS AND REAFFIRMATIONS

Each of MEADE INSTRUMENTS EUROPE CORP., a California corporation, and MEADE
INSTRUMENTS HOLDINGS CORP., a California corporation, hereby acknowledges the
execution of, and consents to, the terms and conditions of that Eleventh
Amendment to Amended and Restated Credit Agreement dated as of May 31, 2007,
among MEADE INSTRUMENTS CORP., SIMMONS OUTDOOR CORP., CORONADO INSTRUMENTS, INC.
and BANK OF AMERICA, N.A. (the “Creditor”), and reaffirms its obligations under
(a) that certain Continuing Guaranty (the “Guaranty”) dated as of September 24,
2001, made by the undersigned in favor of the Creditor, and (b) that certain
Security Agreement (the “Security Agreement”) dated as of September, 2001, by
and between the undersigned and the Creditor.  Each of the undersigned
acknowledges and agrees that each of the Guaranty and the Security Agreement
remain in full force and effect and are hereby ratified and confirmed.

Dated as of May 31, 2007.

 

MEADE INSTRUMENTS EUROPE CORP.,

 

a California corporation

 

 

 

 

 

By:

 

/s/ Paul E. Ross

 

 

Name:

 

Paul E. Ross

 

Title:

 

SVP-Finance and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

MEADE INSTRUMENTS HOLDINGS CORP.,

 

a California corporation

 

 

 

 

 

By:

 

/s/ Paul E. Ross

 

 

Name:

 

Paul E. Ross

 

Title:

 

SVP-Finance and

 

 

 

Chief Financial Officer

 


--------------------------------------------------------------------------------


CONSENTS AND REAFFIRMATIONS

Each of MTSC HOLDINGS, INC., a California corporation (“MTSC”), MC HOLDINGS,
INC., a California corporation (“MC HOLDINGS”), and MEADE CORONADO HOLDINGS
CORP., a California corporation (“MCHC”), hereby acknowledges the execution of,
and consents to, the terms and conditions of that Eleventh Amendment to Amended
and Restated Credit Agreement dated as of May 31, 2007, among MEADE INSTRUMENTS
CORP., SIMMONS OUTDOOR CORP., CORONADO INSTRUMENTS, INC. and BANK OF AMERICA,
N.A. (“Creditor”), and reaffirms its obligations under that certain Continuing
Guaranty (the “Guaranty”) dated as of September 24, 2001 executed in favor of
the Creditor and joined by each of the undersigned pursuant to an Instrument of
Joinder, dated as of (i) October 25, 2002 with respect to MTSC and MC HOLDINGS,
and (ii) December 1, 2004 with respect to MCHC (respectively, the
“Instrument”).  Each of the undersigned acknowledges and agrees that each of the
Guaranty and Instrument remain in full force and effect and are hereby ratified
and confirmed.

Dated as of May 31, 2007.

 

MTSC HOLDINGS, INC.,

 

a California corporation,

 

 

 

 

 

 

 

 

 

By:

 

/s/ Paul E. Ross

 

 

Name:

 

Paul E. Ross

 

Title:

 

SVP-Finance and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

MC HOLDINGS, INC.,

 

a California corporation

 

 

 

 

 

 

 

 

 

By:

 

/s/ Paul E. Ross

 

 

Name:

 

Paul E. Ross

 

Title:

 

SVP-Finance and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

MEADE CORONADO HOLDINGS CORP.,

 

a California corporation

 

 

 

 

 

By:

 

/s/ Paul E. Ross

 

 

Name:

 

Paul E. Ross

 

Title:

 

SVP-Finance and

 

 

 

Chief Financial Officer

 


--------------------------------------------------------------------------------